IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-40911
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROLANDO MOLINA,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-94-CR-199-4
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Rolando Molina appeals his 235-month sentence resulting from

his conviction for conspiracy to possess with intent to

distribute in excess of one kilogram of heroin, conspiracy to

possess with intent to distribute in excess of 500 grams of

cocaine, and use of a communication facility in the commission of

a controlled-substance offense.   Relying on Bailey v. United



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40911
                               - 2 -

States, 116 S. Ct. 501 (1995), he argues that the district court

erred in enhancing his offense level under U.S.S.G.

§ 2D1.1(b)(1).   Molina's reliance on Bailey is misplaced; Bailey

does not apply to § 2D1.1(b)(1).   See United States v. Castillo,

77 F.3d 1480, 1499 n.34 (5th Cir.), petition for cert. filed, 65
U.S.L.W. 3086 (U.S. July 26, 1996) (No. 96-5357).   The connection

between the weapon and the cocaine was not clearly improbable;

therefore, the findings of the district court were not clearly

erroneous.   See United States v. Mitchell, 31 F.3d 271, 277 (5th

Cir.), cert. denied, 115 S. Ct. 455 (1994).

     AFFIRMED.